PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re application of
GAO
Application No. 16/033,991
Filed: July 12, 2018
Attorney Docket No.
:
:
:                   DECISION ON PETITION
:
:



This is a decision on the submissions filed April 09, 2021, which is being treated under the unintentional provisions of 37 CFR 1.137(a).

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to reply in a timely manner to the Notice of Non-Compliant Amendment mailed, April 07, 2020, which set a shortened statutory period for reply of two (2) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 09, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item (3).

In regards to item 3:

The Office acknowledges the payments of the petition to revive fee ($525.00) and the multiple dependent claims fee ($215.00) submitted April 09, 2021, however petitioner did not submit a signed cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” In addition, the petition form submitted December 28, 2020, contains an unintentional statement that does not refer to the correct rule.  (See attached revised petition form PTO/SB/64)


Effective December 2013, 37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.”  Petitioner should complete the attached revised form PTO/SB/64 as the renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason
Paralegal Specialist
Office of Petitions


Attachment: Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) (Form PTO/SB/64)



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)